Title: To James Madison from Robert Gamble, 7 February 1797
From: Gamble, Robert
To: Madison, James


Dear sir
Richmond. Febury 7. 1797
I have taken the liberty of enclosing to you a power of attorney to draw from the Treasury of the United states the sum of 54 Dolls. 39 Cents, being a dividend of 2 pr. Centum, re-imbursement, which was payable at The Loan office here Jany 1796. But owing to an ommission between myself & Mr. Hopkins the Officer of Loans—the Matter was overlooked till the time elapsed by Law—which requires all dividends not called for at this office to be Transferred to the Treasury of the United states—And is now receiveable only there. A copy of Joseph Bells letter of Attorney to me is herewith enclosed duly executed & filed in the Office here & Mr. Hopkins has Certified on the back thereof accordingly as also the Sums due amounting to that above mentioned, by Virtue of this power—I have executed one also to you, Authenticated by the Mayor of the City & Seal of Office—Substituting you to receive this money for me, as Attorney in fact for the said Joseph Bell—Who lives a Considerable distance from this & who is Chagrined that the rules of office Should place so far from his reach Money he ought to have had long since. I entreat your good offices in receiving this money. And when done—that you will take the trouble also to call at the Store of Messrs. Jacob Sperrey & Co. He did once live next Door to the Harp & Crown or McShanes Tavern on North third street—to whom you will please pay this money on my Acct. Should Mr Sperry have removed—You no doubt will learn where—and I flatter myself no difficulty will arise for want of Formality with the Treasurer. Should any, I rely on your influence to prevent Mr. Bell being at further Unnecessary expense or be longer deprived of this dividend.
Mrs. Payne & Polly is still absent from Town—altho I have had safe oportunities & has from time to time forwarded all packets & letters that has come to her. I expect them To Morrow. With great respect & sincere Esteem I am Dear sir Your Mo. Hum srt
Ro Gamble
